          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

JASON PIERCE                                                          PLAINTIFF

v.                      No: 3:19-cv-265 DPM

MIKE ALLEN, Sheriff, Crittenden
County Detention Facility; R. C.
COLEMAN, Administrator, Crittenden
County Detention Facility; HINES,
Lieutenant, Crittenden County
Detention Facility; CODY, Sergeant,
Crittenden County Detention Facility                            DEFENDANTS

                            JUDGMENT

     Pierce's complaint is dismissed without prejudice.

                                                           {/
                                     D .P. Marshall Jr.
                                     United States District Judge

                                        3 0 Oc..-h/2M...    :).OJ 9
